Warner, C. J.
The error assigned to the judgment of the Court below in this case, is in refusing to grant a new trial on the grounds specified in the motion therefor.
There was no error in admitting the testimony of Lyon as to “Confederate money being the common currency of the country at the date of the notes, and that contracts were commonly understood to be in Confederate money when no other money was specified.” This evidence was admissible under the Ordinance of the Convention, for the purpose of showing the intention of the parties as to the particular currency in in which the payment of the notes was to be made.
The notes were given for cattle and a horse purchased at an executors’ sale. The evidence in the record is, that the *555property sold for three or four times the price of such property in specie before the war. The principal of the two notes is $448. If the property sold for four times its value in specie, for Confederate money, it was worth $112 in specie to the purchaser — that is to say, the cattle and horse which were the consideration of the two notes, were worth at least $112 at a specie valuation ; that is the value of the consideration for which the notes were given, in good money. Why should not the defendants be required to pay the intrinsic value of the property in good money at the time of the sale, with the lawful interest on that amount from the time the notes therefor became due? Such a verdict would seem to have been according to the principles of equity between 'the parties in this case; but the jury found a verdict for the plaintiffs for only the sum of forty dollars and seventy-six cents. The defendants have got the plaintiffs’ property, worth at least $112 in specie at the time they purchased it, and now by the verdict they pay only $40.76 for it., If such a verdict is in accordance with the principles of equity, we are unable to perceive it.
Whilst the Courts should allow the juries a liberal discretion under the provisions of the Ordinance, in adjusting the equities of the parties by their verdict, still it is their duty to see to it that such discretion is not abused and made the instrument of injustice. The “ principles of equity ” on which the verdict and judgment are required to be rendered in such cases, do not confer upon the jury an mdimited arbitrary discretion; but the verdict and judgment shall be rendered on principles of equity as regulated by law; The verdict in this case, upon the facts disclosed by the record, is not, in our judgment, in accordance with the principles of equity or the evidence in the case, but strongly and deeidedly against both.
Let the judgment of the Court below be reversed, and a new trial granted.